Case 1:21-mc-00001-CBK Document 12 Filed 06/11/21 Page 1 of 4 PageID #: 219




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH DAKOTA
__________________________________________________________________
 IN RE CONTEMPT SANCTIONS
 AGAINST JOHN KILGALLON, Chief
 of Staff for the United States
 Marshals Service, DANIEL C.
 MOSTELLER, United States Marshal
                                           Case No. 21-MC-01
 for the District of South Dakota, and
 STEPHEN HOUGHTALING, Chief
 Deputy United States Marshal for the
 District of South Dakota, individually
 and in their official capacities.

                   Defendants.
__________________________________________________________________

                DEFENDANTS’ REQUEST FOR CONTINUANCE

      The United States, on behalf of John Kilgallon, Chief of Staff for the

United States Marshals Service, Daniel C. Mosteller, United States Marshal for

the District of South Dakota, and Stephen Houghtaling, Chief Deputy United

States Marshal for the District of South Dakota, each in their official capacities

(collectively, “Marshals Service”), and defendants in their individual capacities

(“Individual Defendants”), respectfully request a continuance of the civil

contempt hearing currently scheduled for June 14, 2021 for the reasons

discussed below.

      On May 19, 2021, the Court issued an order requiring Messrs. Kilgallon,

Mosteller, and Houghtaling “to appear personally before this Court and show

cause, if any there be, why they should not be found to be in civil contempt of

this Court, with possible monetary sanctions if found to be in contempt.” Order

to Show Cause (“Order”) at 10. Specifically, the Court concluded that “[t]he
Case 1:21-mc-00001-CBK Document 12 Filed 06/11/21 Page 2 of 4 PageID #: 220



Marshals Service . . . directly violated previous orders for hearings and the

rights of the defendants, their attorneys, the AUSA’s court personnel, and the

Court itself,” when the Marshals Service removed criminal defendants from the

courthouse after the deputy marshal was ordered out of the courtroom. Id. at

5.

      On June 9, 2021, the Defendants filed their response to the Order, and

explained why civil contempt was not warranted. ECF No. 11. On June 10,

2021, undersigned counsel has been advised that the Court had a conversation

with United States Marshals Service Director Donald Washington. We

understand that in this conversation, the Court explained that it viewed this

case as one potentially raising criminal, rather than civil contempt. We also

understand the Court indicated that the Individual Defendants could avoid

criminal contempt proceedings if they agreed to meet certain specified

conditions.

      The Individual Defendants very much hope that the Court decides not to

initiate criminal contempt proceedings, and we believe that there would be no

basis for such proceedings. But the Individual Defendants are unable to agree

to the conditions suggested by the Court. If the Court wishes to proceed with

criminal contempt proceedings, Defendants respectfully request that the Court

hold in abeyance the June 14, 2021 show cause hearing. The Individual

Defendants have Fifth Amendment rights against self-incrimination that would

be directly implicated in a civil contempt proceeding that may be followed by a

criminal contempt proceeding. Furthermore, due process requires advance
Case 1:21-mc-00001-CBK Document 12 Filed 06/11/21 Page 3 of 4 PageID #: 221



notice of the specific criminal conduct that the Individual Defendants allegedly

engaged in before any contempt hearing takes place, and procedural

safeguards to ensure that their rights are protected. If the Court were to initiate

criminal contempt proceedings, it would also be necessary to make

arrangements for representation of the Individual Defendants. Defendants

respectfully request that the Court hold the June 14, 2021 hearing in abeyance

pending further action and clarification by the Court as to the scope of the

proceedings against the Defendants.

Dated: June 11, 2021

                         Respectfully submitted,

                         BRIAN M. BOYNTON
                         Acting Assistant Attorney General
                         Civil Division

                         JENNIFER D. RICKETTS
                         Director, Federal Programs Branch

                         CARLOTTA P. WELLS
                         CHRISTOPHER HALL
                         Assistant Branch Directors

                         /s/Joshua E. Gardner
                         JOSHUA E. GARDNER
                         Special Counsel
                         United States Department of Justice
                         Federal Programs Branch
                         1100 L St. NW, Room 11502
                         Washington, DC 20530
                         Tel.: (202) 305-7583
                         Fax: (202) 616-8470
                         Email: Joshua.E.Gardner@usdoj.gov

                         Counsel for Official Capacity Defendants
Case 1:21-mc-00001-CBK Document 12 Filed 06/11/21 Page 4 of 4 PageID #: 222




                      C. SALVATORE D’ALESSIO, JR.
                      Acting Director, Constitutional Tort Staff
                      Torts Branch, Civil Division

                      RICHARD MONTAGUE
                      Senior Trial Counsel
                      Constitutional Tort Staff
                      Torts Branch, Civil Division

                      /s/ Leah Brownlee Taylor
                      LEAH BROWNLEE TAYLOR
                      United States Department of Justice
                      Senior Trial Attorney
                      Constitutional Tort Staff
                      Torts Branch, Civil Division
                      P.O. Box 7146
                      Washington, D.C. 20044
                      Email: Leah.B.Taylor@usdoj.gov

                      Counsel for Individual Capacity Defendants
